Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 	In response to the Communications dated January 22, 2021, claims 1-20 are active in 

this application.


Claim Objections

 	Claims 2-4, 6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

	
Claim  Rejections-  35  U.S.C.  §   102

 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishiyama et al. [US Patent Application # 20090085676].
With respect to claim 1, Nishiyama et al. disclose an integrated circuit [fig. 1], comprising: a first input terminal adapted to receive an input data signal [SDA]; a second input terminal adapted to receive a 
With respect to claim 5, Nishiyama et al. disclose the write protect signal comprises a high value and a low value.  See pars. 0045-0048 and 0083-0086.
With respect to claim 7, Nishiyama et al. disclose a non-volatile memory [11] in communication with the register.
With respect to claim 8, Nishiyama et al. disclose the address of the register comprises one of a default address or a new address [figs. 12 and 13; and, pars. 0045-0048, 0083-0086, and 01222].


Allowable   Subject   Matter

 	Claims 10-20 are allowable over the prior art of records.  	
The following is an Examiner's statement of reasons for the indication of
  allowable subject matter: the prior art of records does not show (in addition to the other
  elements in the claim) the following:
-with respect to claim 2, the interface circuit comprises: a compare circuit and a plurality of flip-flop circuits; wherein the compare circuit and the flip-flop circuits are adapted to operate together to generate the write protect signal.
-with respect to claim 4, the interface circuit comprises: a first flip-flop circuit, from the plurality of flip-flop circuits, connected to the first input terminal and adapted to receive the input data signal; and a second flip-flop circuit, from the plurality of flip-flop circuits, connected to the second input terminal and adapted to generate an output signal.
-with respect to claim 6, the write protect signal prevents changes to the address when: the output signal is a high value; the input data signal is a low value; and the write protect signal is the high value.

-with respect to claim 13, each integrated circuit is configured to: communicate with the host using a stored address, wherein the stored address is one of a default address or a new address; generate a count value; and generate a write protect signal according to the count value; wherein the host device is adapted to write the new address to one of the integrated circuits based on the generated count value.


Conclusion

 	For applicant’s benefit portions of the cited reference(s) have been cited to aid in
the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
 	When responding to the Office action, Applicants are advised to provide
the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.
 
 	Any inquiry concerning this communication or earlier communications
from the Examiner should be directed to Michael T. Tran whose telephone number is (571) 272-1795.  Interview agendas may be emailed to Michael.tran@uspto.gov.  The Examiner can normally be reached on Monday-Thursday from 6:00AM-4:30 P.M.
 	Any inquiry of a general nature or relating to the status of this application.
should be directed to the Group receptionist whose telephone number is (571) 272-1650.



/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        February 21, 2021